

115 HRES 910 IH: Condemning violence against children globally, and encouraging the development of a strategy for preventing, addressing, and ending violence against children and youth globally.
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 910IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Mr. McGovern (for himself and Mr. Poe of Texas) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning violence against children globally, and encouraging the development of a strategy for
			 preventing, addressing, and ending violence against children and youth
			 globally.
	
 Whereas violence against children can take many forms, including sexual violence, physical violence, emotional violence, abuse, neglect, and exploitation;
 Whereas more than one billion children worldwide are exposed to violence; Whereas the global economic impact of physical, psychological, and sexual violence against children may be as high as $7 trillion, or 8 percent of the world’s GDP;
 Whereas the economic costs of child labor amount to between 2.4 and 6.6 percent of the world’s gross national income annually;
 Whereas child abuse is estimated to cost 4.41 percent of the world’s GDP annually; Whereas around the world, nearly one in three adolescent girls aged 15 to 19, or 84 million girls, has been a victim of emotional, physical, or sexual violence, often perpetrated by someone they know;
 Whereas 1 in 3 girls in the developing world is said to be married before her 18th birthday, and of those, an estimated 1 in 9 is said to be married under age 15;
 Whereas if there is no reduction in child marriage, the global number of women married as children is projected to reach 1.2 billion by 2050, with devastating global consequences;
 Whereas 246 million boys and girls experience gender-based violence in schools each year; Whereas children with disabilities are three to four times more likely to experience physical or sexual violence;
 Whereas 168 million children are subject to child labor and 5.5 million children are subject to forced labor, including situations of trafficking;
 Whereas nearly half of the 65 million people who are currently displaced by conflict and war around the world, or over 30 million, are children, exposing them to increased risk of exploitation, violence, and abuse;
 Whereas unaddressed exposure to violence disrupts the development of critical brain architecture and other organ structures, leaving children at lifelong risk of disease and reduced potential;
 Whereas toxic stress relating to exposure to violent or dangerous environments becomes damaging to learning, behavior, and health across a lifespan;
 Whereas violence can lead to negative health consequences including injury, noncommunicable and communicable diseases, and poor maternal and child health outcomes;
 Whereas the United States Government invests 0.5 percent of its official development assistance in programs to prevent and address violence against children and youth;
 Whereas the United States Government, through public-private partnerships and in coordination with other organizations, has endorsed INSPIRE: seven strategies for ending violence against children;
 Whereas the seven evidence-based strategies to end violence against children include implementation and enforcement of relevant laws; addressing harmful gender and other social norms; creating and sustaining safe communities; supporting parents and caregivers; strengthening economic programs related to reducing violence against children; improving access to health services, social welfare, and criminal justice support; and ensuring safe school environments that provide gender-equitable education and social-emotional learning and life skills training; and
 Whereas the United States Agency for International Development, Department of State, Department of Labor, Department of Homeland Security, and Department of Health and Human Services play a critical role in preventing and responding to violence against children and youth: Now, therefore, be it
	
 That the House of Representatives— (1)condemns all forms of violence against children and youth globally, including physical, mental, and sexual violence, neglect, abuse, maltreatment, and exploitation;
 (2)recognizes the harmful impact violence against children and youth has on the healthy development of children;
 (3)recognizes the harmful economic impact of violence against children and youth; (4)recognizes that all children should be protected from all forms of physical or mental violence, injury or abuse, neglect or negligent treatment, and maltreatment or exploitation, including sexual abuse;
 (5)commends the End Violence Against Children Solution Summit 2018 in Stockholm, Sweden, for its leadership; and
 (6)should develop and implement a comprehensive and coordinated strategy built upon evidence-based practices, including the INSPIRE package of interventions, and adopt common metrics and indicators to monitor progress across United States Government agencies to prevent, address, and end violence against children and youth globally.
			